DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 03/02/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-13 are still pending. 
3. 	Claim 1 was amended.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Objections
5. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to claim(s) 1 rejected under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 102
7.	With respect to claims 1-7, Applicant’s arguments have been considered but are moot in view of the prior art Park (Pub. No.: US 2017/0069273) because the new ground of rejection does not rely on the said prior art applied in the prior rejection of record for any teaching, and the matter specifically challenged in the argument are not related to said prior art. In simple words, the Examiner did not rely on Miyake to teach the new added limitations, the Examiner rejected the new limitations using Park.

IV. Rejections Under 35 U.S.C. 103
8.	Page-9, regarding claims 8-13, the Applicant(s) argues that “Applicant respectfully traverses this rejection. Applicant submits that Park in view of Miyake fails to disclose or teach the technical features. Accordingly, claims 8 is patentable over the combination of Miyake, and Park. Claim 9-13 depend directly or indirectly on claim 8.” 
The Examiner respectfully disagrees because Park in view of Miyake discloses/teaches all the limitations of claim 8 (see rejection of claim 8 below).

9.	Page-9, regarding claims 8-13, the Applicant(s) argues that “Applicant submits that current claims 1 and 8 are non-obvious over the combination of Miyake, Hadcock, and Park. Henceforth, early allowance of all pending claims is respectfully requested.” 
The Examiner respectfully disagrees because the combination of Park and Miyake obviously discloses/teaches all the limitations of claim 8 (see obviousness rejections under proper rationale of claims). Furthermore, a simple Attorney’s statement alleging that the combination is “non-obvious” is insufficient evidence to rebut obviousness pursuant to the MPEP 2145 Consideration of Applicant’s Rebuttal Arguments, I. ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	Claim(s) 1-7 and 8-13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Park (Pub. No.: US 2017/0069273 hereinafter mentioned as “Park”) in view of Miyake Miyake (Pub. No.: US 2007/0063727 hereinafter mentioned “Miyake”, which was submitted via IDS), which were used in the previous office action.

As per claim 1, Park discloses:
A method for calibrating a current measurement device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
inputting a plurality of given currents (see [0056], [0086] and/or [0092]) to the current measurement device (Fig. 1, see sensor 150. Also see [0085]-[0086]);
wherein the current measurement device (Fig. 1, see sensor 150. Also see [0085]-[0086]) comprises an operational amplifier (Fig. 5, see AMP. Also see [0092]) and an integrating capacitor (Fig. 5, see integrating capacitor Cint. Also see [0092]);
wherein the operational amplifier comprises a positive input terminal, a negative input terminal and an output terminal (Fig. 5, see terminals of the AMP. Also see [0092]);
wherein the integrating capacitor is connected between the negative input terminal and the output terminal (Fig. 5, see integrating capacitor Cint and AMP. Also see [0092]);
wherein the negative input terminal is configured to be inputted with a current, and the positive input terminal is configured to be inputted with an initialization voltage (Fig. 5, see terminals of the AMP. Also see [0092]).
Park discloses the current measurement device but does not explicitly disclose it further comprises:
detecting a plurality of time parameters corresponding to the plurality of given currents; and
establishing a functional relationship  between a current and a time parameter based on the plurality of given currents and the corresponding plurality of time parameters; and
to measure said current based on a time parameter, and the time parameter indicates a time required for the current to change a voltage in the current measurement device by a predetermined value; and
wherein the time parameter indicates the time required for the current to change the voltage at the output terminal by a predetermined value.
However, Miyake further discloses:
inputting a plurality of given currents to the current measurement device (Fig. 1, see measuring apparatus 20. Also see [0035]);
detecting a plurality of time parameters (see [0036] and/or [0040]) corresponding to the plurality of given currents (see [0041]. The current measurements of all pixels of Miyake that are correlated with their application time); and
establishing a functional relationship  between a current and a time parameter (Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]) based on the plurality of given currents (Fig. 1, see measuring apparatus 20. Also see [0035]) and the corresponding plurality of time parameters (see [0036] and/or [0040]);
wherein the current measurement device is configured to measure a current (Fig. 1, see measuring apparatus 20. Also see [0035]) based on a time parameter (see [0036] and/or [0040]), and the time parameter indicates a time required for the current (see [0036] and/or [0040]) to change a voltage in the current measurement device by a predetermined value (see [0049] and/or [0037]. The reset voltage of Miyake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “detecting a plurality of time parameters corresponding to the plurality of given currents; and establishing a functional relationship  between a current and a time parameter based on the plurality of given currents and the corresponding plurality of time parameters; and to measure said current based on a time parameter, and the time parameter indicates a time required for the current to change a voltage in the current measurement device by a predetermined value; and wherein the time parameter indicates the time required for the current to change the voltage at the output terminal by a predetermined value” disclosed by Miyake into Park, with 
Furthermore, Park states that “those skilled in the art will readily appreciate that many suitable modifications are possible in the example embodiments without materially departing from the novel teachings of the example embodiments” (Park, Paragraph [0130]).

As per claim 2, the combination of Park and Miyake discloses the method for calibrating a current measurement device of claim 1 as described above.
Miyake, with the obvious motivation set forth above in claim 1, further discloses: 
the functional relationship is a linear relationship (Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]).

As per claim 3, the combination of Park and Miyake discloses the method for calibrating a current measurement device of claim 1 as described above.
Miyake, with the obvious motivation set forth above in claim 1, further discloses: 
the plurality of given currents are two given currents (Fig. 2, currents of pixel 12 and pixel 17. Also see [0041]-[0044]).

As per claim 4, the combination of Park and Miyake discloses the method for calibrating a current measurement device of claim 1 as described above.
Miyake, with the obvious motivation set forth above in claim 1, further discloses: 
the plurality of given currents are more than two given currents (Fig. 2, currents of pixel 12, pixel 17, and unnumbered pixels. Also see [0041]-[0044]). 

As per claim 5, the combination of Park and Miyake discloses the method for calibrating a current measurement device of claim 1 as described above.

A current measurement method (see Abstract and/or claim-1) comprising:
detecting a time parameter (see [0036] and/or [0040]) corresponding to a current (Fig. 1, see measuring apparatus 20. Also see [0035]); and
determining the current (Fig. 1, see measuring apparatus 20. Also see [0035]), based on the time parameter corresponding to the current (see [0036] and/or [0040]), and a functional relationship between the current and the time parameter (Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]);
wherein the functional relationship (Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]) is calibrated using the method for calibrating (see Abstract and/or claim-1. The word “calibration” and the word “measurement” of Miyake are synonyms. Furthermore, claim word “calibrating” is an ordinary English word that has many different meanings, therefore, it is interpreted pursuant to MPEP 2111.01) a current measurement device according to claim 1 (Fig. 1, see measuring apparatus 20. Also see [0035] and/or rejection of claim-1 above).

As per claim 7, the combination of Park and Miyake discloses the method for calibrating a current measurement device of claim 5 as described above.
Miyake, with the obvious motivation set forth above in claim 1, further discloses further discloses: 
the functional relationship is a linear relationship (Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]).

As per claim 8, Park discloses:
A current measurement device (Fig. 1, see sensor 150. Also see [0085]-[0086]) comprising an operational amplifier (Fig. 5, see AMP. Also see [0092]) and an integrating capacitor (Fig. 5, see integrating capacitor Cint. Also see [0092]);
wherein the operational amplifier comprises a positive input terminal, a negative input terminal and an output terminal (Fig. 5, see terminals of the AMP. Also see [0092]);
wherein the integrating capacitor is connected between the negative input terminal and the output terminal (Fig. 5, see integrating capacitor Cint and AMP. Also see [0092]);
wherein the negative input terminal is configured to be inputted with a current, and the positive input terminal is configured to be inputted with an initialization voltage (Fig. 5, see terminals of the AMP. Also see [0092]).
Park discloses the current measurement device but does not explicitly disclose it further comprises:
a control unit configured to detect a time parameter corresponding to the current, and determine the current based on a functional relationship between the current and the time parameter; and
wherein the time parameter indicates a time required for the current to change a voltage at the output terminal by a predetermined value.
However, Miyake further discloses:
the current measurement device (Fig. 1, see measuring apparatus 20. Also see [0035]) further comprises a control unit (Fig. 1, see measurement control device 21. Also see [0035]) configured to detect a time parameter corresponding to the current (see [0036] and/or [0040]), and determine the current based on a functional relationship between the current and the time parameter (Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]); and
wherein the time parameter indicates a time required for the current (see [0036] and/or [0040]) to change a voltage at the output terminal by a predetermined value (see [0049] and/or [0037]. The reset voltage of Miyake).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “control unit configured to detect a time parameter corresponding to the current, and determine the current based on a functional relationship between the current and the time parameter; and wherein the time parameter indicates a time required for the current to change a voltage at the output terminal by a predetermined value” disclosed by Miyake into Park, with the motivation and expected benefit related to improving the display by providing a measuring method and apparatus capable of eliminating the effect of offset current that is produced by changes in control voltage and making possible a high-precision measurement of pixel driving current (Miyake, 
Furthermore, Park states that “those skilled in the art will readily appreciate that many suitable modifications are possible in the example embodiments without materially departing from the novel teachings of the example embodiments” (Park, Paragraph [0130]).

As per claim 9, the combination of Park and Miyake the measurement device of claim 8 as described above.
Park further discloses: 
a switching element (Fig. 5, see switch-SW. Also see [0092]) connected between the negative input terminal and the output terminal (Fig. 5, see terminals of the AMP. Also see [0092]);
wherein the switching element (Fig. 5, see switch-SW. Also see [0092]) is configured to directly connect the negative input terminal and the output terminal before the current is inputted, so as to set voltages at the positive input terminal, the negative input terminal and the output terminal (Fig. 5, see terminals of the AMP. Also see [0092]).

As per claim 10, the combination of Park and Miyake the measurement device of claim 8 as described above.
Park in view of Miyake, with the obvious motivation set forth above in claim 8, further discloses: 
a current source configured to supply a plurality of given currents (Miyake, Fig. 1, see measuring apparatus 20. Also see [0035]) to the negative input terminal (Park, Fig. 5, see negative terminal of the AMP. Also see [0092]);
wherein the control unit (Miyake, Fig. 1, see measurement control device 21. Also see [0035]) is further configured to detect a plurality of time parameters (Miyake, see [0036] and/or [0040]) corresponding to the plurality of given currents (Miyake, Fig. 1, see measuring apparatus 20. Also see [0035]), and obtain the functional relationship between the current and the time parameter (Miyake, Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]) based on the plurality of given currents (Miyake, Fig. 1, see measuring apparatus 20. Also see [0035]) and the corresponding plurality of time parameters (Miyake, see [0036] and/or [0040]).

As per claim 11, the combination of Park and Miyake the measurement device of claim 8 as described above.
Park in view of Miyake, with the obvious motivation set forth above in claim 8, further discloses: 
A display device (Park, Fig. 1, see display device 100. Also see [0046]) comprising the current measurement device according to claim 8 (Park, Fig. 1, see sensor 150. Also see [0085]-[0086]).

As per claim 12, the combination of Park and Miyake the measurement device of claim 11 as described above.
Park further discloses: 
a switching element (Fig. 5, see switch-SW. Also see [0092]) connected between the negative input terminal and the output terminal (Fig. 5, see terminals of the AMP. Also see [0092]);
wherein the switching element (Fig. 5, see switch-SW. Also see [0092]) is configured to directly connect the negative input terminal and the output terminal before the current is inputted, so as to set voltages at the positive input terminal, the negative input terminal and the output terminal (Fig. 5, see terminals of the AMP. Also see [0092]).

As per claim 13, the combination of Park and Miyake the measurement device of claim 8 as described above.
Park in view of Miyake, with the obvious motivation set forth above in claim 8, that the current measurement device further discloses: 
a current source configured to supply a plurality of given currents (Miyake, Fig. 1, see measuring apparatus 20. Also see [0035]) to the negative input terminal (Park, Fig. 5, see negative terminal of the AMP. Also see [0092])
wherein the control unit (Miyake, Fig. 1, see measurement control device 21. Also see [0035]) is further configured to detect a plurality of time parameters (Miyake, see [0036] and/or [0040]) corresponding to the plurality of given currents (Miyake, Fig. 1, see measuring apparatus 20. Also see [0035]), and obtain the functional relationship between the current and the time parameter (Miyake, Fig. 4, see any of the functional relationship of each resetting time and offset current. Also see [0048]-[0049]) based on the plurality of given currents (Miyake, Fig. 1, see measuring apparatus 20. Also see [0035]) and the corresponding plurality of time parameters (Miyake, see [0036] and/or [0040]).

11.	Claim(s) 6 are/is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Miyake, and further in view of Hadcock (Pub. No.: US 2006/0044227 hereinafter mentioned as “Hadcock”, which was used in the previous office action).

As per claim 6, the combination of Park and Miyake discloses the method for calibrating a current measurement device of claim 5 as described above.
Park in view of Miyake, with the obvious motivation set forth above in claim 1, discloses the functional relationship between the current and the time parameter as described above but does not explicitly disclose that it is periodically calibrated.
Hadcock further discloses: 
the functional relationship between the current and the voltage parameter (Fig. 6, see calibration curve 310. Also see [0035]) is periodically calibrated (see [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the functional relationship of Park in view of Miyake being “periodically calibrated”, as it is disclosed by Hadcock, with the motivation and expected benefit related to improving the display by providing greater power savings over the lifetime of the display (Hadcock, Paragraph [0037]) and also by reducing power consumption (Hadcock, Paragraph [0006]), and further improving the accuracy of the measurements  (Miyake, Paragraph [0074]).
it will be obvious to persons skilled in the art of the present invention that various modifications and changes can be made” (Abrahamson, Paragraph [0076]).





	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867